Case 1:18-cr-00082-SPW Document 89 Filed 05/14/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA | MAY 14 2020
BILLINGS DIVISION Clerk, US District Coun
istrict Of Montana
Billings

UNITED STATES OF AMERICA, CR 18-82-BLG-SPW

Plaintiff,

vs.

FINAL ORDER OF FORFEITURE
FRANKLIN PAUL MCINTYRE,

Defendant.

 

 

This matter comes before the Court on the United States' Motion for Final
Order of Forfeiture (Doc. 88). Having reviewed said motion, the Court FINDS:

1. | The United States commenced this action pursuant to 18 U.S.C.
§ 924(d);

2. A Preliminary Order of Forfeiture was entered on January 13, 2020;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21
USS.C. § 853(n)(1);

4. There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);
Case 1:18-cr-00082-SPW Document 89 Filed 05/14/20 Page 2 of 2

It is therefore ORDERED, DECREED, AND ADJUDGED that:

Ls The Motion for Final Order of Forfeiture is GRANTED.

2 Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other
party:

° Phoenix Arms, model HP22A, .22 caliber semi-automatic pistol,
serial number 4333248

3 The United States shall have full and legal title to the forfeited property
and may dispose of it in accordance with law.

ovo
DATED this A%"_ day of May, 2020.

* A. a a - Lee.

SUSAN P. WATTERS
United States District Court Judge

 

NM
